DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is the national phase of PCT/JP2017/025913, filed 07/18/2017.  It is noted that the International Search Report and Written Opinion issued in the PCT application have been received and reviewed.  A certified copy of the foreign priority application (but not a translation thereof) have also been received.  The effective filing date for purposes of comparing the claims to the prior art is that of the PCT application, 07/18/2017.
Election/Restrictions
Applicant’s election without traverse of Group I, and of species b) of that Group (corresponding to the primer of SEQ ID NOS 5-6 and the probe of SEQ ID NO: 7) in the reply filed on March 9, 2021 is acknowledged.
Claims 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 9, 2021.
Claims 1, 4-6, 8-9, 11-20 and 22-25 are under consideration herein, with claims 13-14, 17-20, and 22-23 being under consideration as directed to the elected species of the primer set of SEQ ID NOS 5-6, and the probe of SEQ ID NO: 7.
Claim interpretation
With regard to the term “labeled probe” in claims 14, 16, 18, and 20, it is noted that the broadest reasonable interpretation of this term in view of the specification encompasses probes labeled with standard labels known in the art (see, e.g., 
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8-9, 11-16, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-6, 8-9, 11-16, and 24-25 are indefinite because it is unclear whether the claims encompass methods in which the “obtaining” steps of claim 1 are practiced with regard to mRNA levels of a biological sample from any type of “test subject” (as is suggested by the recitation “biological sample of a test subject” in (1) of claim 1), or whether the claims require that the test subject be one of the preferred example(s) discussed in the specification (i.e., of a patient with child ALL and/or suspected child ALL).  Although the specification does not provide a limiting definition for “test subject’, one of skill in the art could reasonably interpret the claims as requiring a particular type 
	Claim 12 is indefinite over the recitation of the limitation “the one step RT-PCR in steps (1) and (2)” because there is insufficient antecedent basis for this limitation in the claims.  Claim 11, from which claim 12 depends, recites “the mRNA level in step (1) or (2) is measured using one-step RT-PCR”; there is no prior reference to a one-step RT-PCR involving “steps (1) and (2)” (and it is thus not clear how claim 12 further limits claim 11).
	Claims 22-23 are indefinite over the recitation in claim 22 of the limitation “wherein the manual and/or commercial package includes at least one of the following descriptions or a content related to the at least one of the descriptions”.  While this language is sufficiently clear with regard to the “descriptions” themselves (as these could simply be incorporated as printed matter into a manual, packaging, etc.), it is not clear what is encompassed by the language “a content related to the at least one of the descriptions”.  This language is vague and unclear both with regard to what type of “content” is being referenced, and what type of relationship between content and 
	Claims 24-25 are indefinite over the recitation in claim 24 of the language “method for tracing....over time, using the method for assisting” (referring back to the method of claim 1).  This language, and particularly the language “using the method...”, is insufficient to inform one of ordinary skill in the art as to what types of activities are encompassed by the claims.  For example, the reference to a method for tracing “over time” suggests a possible requirement to, e.g., perform a testing method at multiple time points and compare results at the timepoints; however, it is entirely unclear whether the reference to “using the method” of claim 1 would or would not involve performing this particular method at multiple time points, or whether any single use of the method at any time could be considered as meeting the requirements of the claims (and this is only a single example of what might be envisioned by one of skill in the art).  Further clarification is therefore required to ensure that the boundaries of the claims are clear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 4, 6, 8, 9, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagag et al (Mediterr. J. Hematol. Infect. Dis. 8:e2016008 [1/1/2016]; cited in IDS).
Hagag et al disclose that WT-1 gene expression “is an important prognostic factor” in childhood acute lymphoblastic leukemia (ALL), specifically with “negative WT-1 expression” (detected via the real-time PCR assay taught by Hagag et al) being significantly associated with “higher relapse and death rate” as well as detected minimal residual disease (MRD).  With more particular regard to the method steps of independent claim 1, Hagag et al disclose a real-time PCR method comprising obtaining mRNA levels of both WT1 and GAPDH in bone marrow samples of subjects with childhood ALL and calculating expression using a ratio of WT1 to GAPDH (which meets the requirement for a type of “index value” based on a ratio; it is noted that Hagag et al also teach measuring WT1 expression in blood of healthy children and using this measurement to establish a cut-off value) (see page 3/8, left column bridging to right column).  With regard to the intended use of “assisting in determining a hematological stage”, it is reiterated that Hagag et al teach that their method may assist in establishing likelihood of relapse and death, and in establishing the presence of MRD, all of which constitute “assisting in determining a hematological stage” (and it is further noted that the claims as written do not in fact require any testing of samples from subjects with childhood ALL; all that is actually required is a method that produces a value that in some manner could “assist in the determination” of stage when employed in some manner).
.
Claim(s) 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koga et al (WO2014/115779A1 [July 2014]; cited in IDS; English translation cited herein).
Regarding independent claims 17-18, Koga et al disclose a “Real-time PCR kit for quantification of human WT1 mRNA expression level”, which kit includes primers and probes for amplification and detection of both the WT1 gene and the housekeeping gene GAPDH (see entire reference, particularly section (II) of the translation at page th full paragraph), and that the methods in which their disclosed products are employed include quantifying WT1 mRNA as “a useful index for diagnosis of onset and recurrence of leukemia (see page 3/13, second full paragraph). 
With further regard to dependent claims 19-20, Koga et al also disclose GAPDH primer and probe sets identical to those of the claims; see the GAPDH primer and probe set of (a1), (a2), and (a3), SEQ ID NOS 6-8 of Koga et al, which are identical to instant SEQ ID NOS 9-11, respectively, and the GAPDH primer and probe set of (b1), (b2), and (b3), SEQ ID NOS 6, 12, and 8 of Koga et al, which are identical to instant SEQ ID NOS 9, 12, and 11, respectively (all disclosed at page 4/13 of Koga et al).  With further regard to claim 20, it is reiterated that Koga et al teach that their probes are preferably labeled; see third line on page 5/13.  Koga et al thus also anticipate claims 19-20.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hagag et al (Mediterr. J. Hematol. Infect. Dis. 8:e2016008 [1/1/2016]; cited in IDS) in view of Koga et al (WO2014/115779A1 [July 2014]; cited in IDS; English translation cited herein).
Regarding claim 1, from which claims 11-16 depend, Hagag et al disclose that WT-1 gene expression “is an important prognostic factor” in childhood acute lymphoblastic leukemia (ALL), specifically with “negative WT-1 expression” (detected via the real-time PCR assay taught by Hagag et al) being significantly associated with “higher relapse and death rate” as well as detected minimal residual disease (MRD).  
	With further regard to claims 11-16, it is noted that the forward and reverse WT1 gene primers employed by Hagag et al are identical to instant SEQ ID NOS 5-6 (which are a preferred embodiment specified in dependent claims 13-14)(see page 3/8, right column, first full paragraph); however, Hagag et al do not teach the use of a “one-step RT-PCR”, as is required by claim 11 and claims dependent therefrom.  Hagag et al also do not teach a one-step RT-PCR including reverse transcription and extension of the WT1 and GAPDH mRNAs simultaneously in the same container (as set forth in claim 12), or teach the use of primers corresponding to instant SEQ ID NOS 5-6 with a 
Koga et al teach a method “for quantifying, with ease, in a short time period, and with high sensitivity, human WT1 mRNA expression level which can be used to diagnose cancers such as” leukemias (see entire reference, particularly the Abstract).  Koga et al disclose that their method is one step RT-PCR in which WT1 mRNA and mRNA of GAPDH are reverse transcribed and elongated simultaneously in the same vessel (see again the entire reference, particularly the Abstract; see also the Methods described at page 2/13-4/13, and Example 1).  Koga et al thus teach a “one-step RT-PCR” method meeting the requirements of claims 11-12 that is taught as being a rapid and sensitive assay for quantification of WT1 (i.e., the same target taught by Hagag et al).  Koga et al also disclose and exemplify the use in their methods of a WT1 primer set and corresponding probe disclosed at page 4/13 of Koga et al, primers (B1) and (B2), and probe (B3) (SEQ ID NOS 9-11 of Koga et al); this primer pair and probe are identical to instant SEQ ID NOS 5-7, respectively.  With further regard to claim 14, Koga et al also teach that their probe is preferably labeled; see third line on page 5/13.  
With further regard to dependent claims 15-16, Koga et al also disclose GAPDH primer and probe sets identical to those of the claims; see the GAPDH primer and probe set of (a1), (a2), and (a3), SEQ ID NOS 6-8 of Koga et al, which are identical to instant SEQ ID NOS 9-11, respectively, and the GAPDH primer and probe set of (b1), (b2), and (b3), SEQ ID NOS 6, 12, and 8 of Koga et al, which are identical to instant SEQ ID NOS 9, 12, and 11, respectively (all disclosed at page 4/13 of Koga et al).  With further regard to 
	In view of the teachings of Koga et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hagag et al for analysis/testing of childhood ALL so as to have employed the one-step RT-PCR assay of Koga et al, including the single container/vessel and specific primer set and probe combinations of Koga et al, and thereby to have practiced methods meeting the requirements of each of claims 11-16.  An ordinary artisan would have recognized that the method of Koga et al – which is taught by Koga et al as being a rapid, easy and sensitive assay for WT1 quantification –could be performed more rapidly than the method taught by Hagag et al for WT1 quantification, and would have been motivated to have made such a modification for the benefits of more rapid and simple WT1 quantification while maintaining detection sensitivity (as taught by Koga et al).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al) (WO2014/115779A1 [July 2014]; cited in IDS; English translation cited herein) in view of Murakami et al (US 2015/0031574 A1 [29 Jan 2015]; cited herein).
Regarding independent claims 17, from which claims 22-23 depend, Koga et al disclose a “Real-time PCR kit for quantification of human WT1 mRNA expression level”, which kit includes primers and probes for amplification and detection of both the WT1 gene and the housekeeping gene GAPDH (see entire reference, particularly section (II) of the translation at page 4/13 bridging to page 5/13).  The WT1 primer set disclosed at page 4/13 of Koga et al, primers (B1) and (B2) (SEQ ID NOS 9-10 of Koga et al), are th full paragraph), and that the methods in which their disclosed products are employed include quantifying WT1 mRNA as “a useful index for diagnosis of onset and recurrence of leukemia (see page 3/13, second full paragraph).  
With regard to the requirement of claims 22-23 for a “commercial package” comprising the real time PCR kit, it is noted that Koga et al teach that their kit is “useful for various tests, particularly clinical diagnosis, and can be widely used for” various such tests; while Koga et al do not employ the term “commercial package”, this teaching is equivalent to a disclosure of a kit for commercial distribution that is packaged accordingly.  Further, the kit components themselves meet the claim requirement for “content related to” the descriptions set forth in the claims (including the requirements of claim 23, which merely set forth descriptive information regarding kit contents that are already clearly present in the claimed kits; this claim language does not clearly require anything beyond what is already required by claim 22).  However, while Koga et al further teach that their kits may include a variety of additional reagents for use with their primers/probes, as well as containers for use in the method of the kit (including reaction containers containing reaction solution) (page 5/13, 4th and 5th full paragraphs), Koga et al do not disclose inclusion in their kits of “a manual for the kit”.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kits taught by Koga et al so as to have included therein an instruction manual.  An ordinary artisan would have been motivated to have made such a modification simply for the benefit of providing a convenient source of the instructions required to employ the kit, as suggested by the teachings of Murakami et al.
With further regard to the recitations of descriptions “or contents related to” the descriptions in the claims, it is noted that: a) the kit components/reagents themselves are clearly such “contents”; and b) the descriptive material recited in the claims, including instructions regarded intended use of the kit, and of a “cutoff value” are – in addition to not being required by the claim language – non-functional descriptive material (specifically, printed matter), and thus not given patentable weight when comparing the claimed invention to the prior art (see MPEP 2111.05, particularly citing to In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864). 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 8-9, and 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1, drawn to a method “for assisting in determining a hematological stage of childhood” ALL, recites a series of steps – “obtaining an mRNA level” of WT1 in a biological sample, “obtaining an mRNA level” of GAPDH in the sample, and “calculating an index value....based on a ratio...” – that may be performed entirely in the human mind, and which thus are abstract.  This judicial exception is not integrated into a practical application because there is no application of any kind set forth in the claims; rather, the claims embrace just thinking about information related to a sample in a particular way. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (JE) because there are no additional elements that might constitute something more than a JE.  While the claim encompasses embodiments that would involve active method steps (i.e., in which mRNA was physically obtained and manipulated to obtain the “levels” required by the claims), such active method steps (which alone or in combination could potentially amount to something significantly more than a JE, depending on their nature) are simply not required by the present claim language.  With further regard to dependent claims 4-6, these claims recite more specific ways of thinking about or manipulating 
Regarding dependent claims 8-9, these claims embrace any type of “statistical analysis” to produce a cutoff value, which is another limitation that may be performed in the human mind (i.e., a further abstract limitation).  The specific values of dependent claim 9 are not claim requirements, and the remainder of claim 8 (“determination....is to distinguish”) simply recites an intended use without adding any further actions/manipulations that might amount to a practical application, or add something significantly more than a JE.  Regarding dependent claims 24-25, it is reiterated that these claims are not clearly further limiting of claim 1; as the practice of the method of claim is itself a “use” that meets the requirements of the claims to the extent that they are presently understood, nothing is added that might either constitute a practical application, or something significantly more than a JE.
Claims 17, 19, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon/law of nature without significantly more. The claim(s) recite(s) a kit including a “primer set”, which primer set is a combination of fragments of the naturally occurring human WT1 gene.  Such nucleic acid fragments are products of nature that fall under the law of nature/natural phenomenon judicial exception.  While the claims require the nucleic acids to be present together in a kit, none of the fragments is markedly different from its naturally occurring counterpart, nor Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016):  An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.").  Accordingly, independent claim 17 is not directed to patent eligible subject matter.  With further regard to dependent claim 19, this claim simply recites further naturally occurring nucleic acid fragments, which do not provide anything further that might constitute a practical application or amount to something significantly more than a JE (as again, such further natural products are themselves JEs).  Regarding claims 22-23, the addition of a manual to a kit simply provides further information in a well-known format, as such manuals were well-known and in routine and conventional use in kits at the time of applicant’s effective filing date; 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634